 1 McGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:16-CR-00072-LJO-SKO

12                                Plaintiff,             FINAL ORDER OF FORFEITURE

13                          v.

14   RANDY LEE ROGERS,

15                                Defendant.

16

17

18          WHEREAS, on May 21, 2018, the Court entered a Preliminary Order of Forfeiture, forfeiting

19 to the United States all right, title, and interest of defendant Randy Lee Rogers in the following

20 property:

21                  a. Savage model 11 rifle, CAL: 22-250, SN: H81197C (16-ATF-012423),

22                  b. Marlin XT-17 pistol, CAL: 17, SN: MM40554B (16-ATF-012425),

23                  c. Taurus Circuit Judge rifle, CAL: 45/410, SN: FS3932 (16-ATF-012426),

24                  d. Stoeger 3000 shotgun, CAL: 12, SN: 1249714 (16-ATF-012427),

25                  e. Savage 311 shotgun, CAL: 12, SN: None (16-ATF-012429),

26                  f. SKS rifle, CAL: 7.62, SN: 1608410 (16-ATF-012430),

27                  g. American Tactical ATI Omni rifle, CAL: 5.56, SN: AR01542 (16-ATF-012431),

28                  h. Essex Arms Company 1911 pistol, CAL: 45, SN: 4224 (16-ATF-012444),


      FINAL ORDER OF FORFEITURE                          1
30
 1                  i. Smith & Wesson 686 revolver, CAL: .357, SN: CPE3475 (16-ATF-012450),

 2                  j. FN Herstal Five-seven pistol, CAL: 5.7, SN: 386274799 (16-ATF-012453),

 3                  k. Taurus 605 revolver, CAL: .357, SN: NK88362 (16-ATF-012457),

 4                  l. Springfield Armory XD 45 pistol, CAL: 45, SN: XS640013 (16-ATF-012412),

 5                  m. Any and all ammunition seized in this case, and

 6                  n. 2006 Ford F350 Lariat XLT crew cab, 4WD diesel truck, CA License Plate

 7                      7Z80651, VIN: 1FTWW31P46EC29394 (16-ATF-012203).

 8          AND WHEREAS, beginning on September 7, 2018, for at least thirty (30) consecutive days

 9 respectively, the United States published notice of the Court’s Order of Forfeiture on the official

10 internet government forfeiture site www.forfeiture.gov. Said published notice advised all third parties

11 of their right to petition the Court within sixty (60) days from the first day of publication of the notice

12 for a hearing to adjudicate the validity of their alleged legal interest in the forfeited property;

13          AND WHEREAS, the United States sent direct written notice by certified mail to the

14 following individuals known to have an alleged interest in the above-described property: Amanda

15 Hayes.

16          AND WHEREAS, this Court has been advised that no third party has filed a claim to the

17 subject property and the time for any person or entity to file a claim has expired.

18          Accordingly, it is hereby ORDERED and ADJUDGED:

19          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America

20 all right, title, and interest in the above-listed property pursuant to 26 U.S.C. § 5872, 49 U.S.C. §

21 80303, and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right, title, and

22 interest of Randy Lee Rogers and Amanda Hayes.

23          2.      All right, title, and interest in the above-listed property shall vest solely in the name of

24 the United States of America.

25 ///

26 ///
27 ///

28 ///


       FINAL ORDER OF FORFEITURE                           2
30
 1          3.     The U.S. Marshals Service and the Bureau of Alcohol, Tobacco, Firearms and

 2 Explosives shall maintain custody of and control over the subject property until it is disposed of

 3 according to law.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    January 4, 2019                           /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      FINAL ORDER OF FORFEITURE                         3
30
